DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 21, 2020 has been entered.
Status of Objections and Rejections
The rejection of claim(s) 19 is/are obviated by Applicant’s cancellation.
All rejections under 35 U.S.C. §112 from the previous office action are withdrawn in view of Applicant’s amendment.
All rejections from the previous office action are withdrawn in view of Applicant’s amendment.
New grounds of rejection under 35 U.S.C. §102, 103, and 112 are necessitated by the amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim(s) 13 and 45-46 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the capture electrode" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Subsequent dependent claims 45-46 are rejected due to their dependencies on rejected base claim 13.
Claim 45 recites the limitation "the capture electrode" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Subsequent dependent claim 46 is rejected due to its dependency on rejected base claim 45.
Claim 46 recites the limitation "the capture electrode" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 11 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 11 recites “the cartridge configured to provide the transfer zone by an open space, which is located between the inlet port and the top of the microfluidic droplet captured in the capture zone,” which is the same limitation as recited in claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 8-11, 14-16, 18, 20-21, 23, 26-27, 34-42, 47-49, 51-54, and 58-59 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buermann (U.S. Patent Pub. 2015/0352544).
Regarding claims 1, 11, and 34, Buermann teaches a cartridge (for claim 1; [0033] line 13: a fluidic cartridge) or a disposable cartridge (for claim 34; [0034] lines 11-12: in some embodiments, the fluidic systems are single-use disposable devices) for use in an electrowetting sample processing system (Fig. 1: fluidic system 102; [0034] lines 1-4: the fluidic systems utilize digital fluidics (DF), referred to as digital fluidics (DMF) or electrowetting-on-dielectric (EWOD)), the cartridge comprising 
at least one inlet port (Fig. 12; [0139] lines 12-13: an opening 613) for introducing an input liquid in an internal gap of the cartridge (Fig. 12: showing both reagent solution 606 and filler fluid 604 introduced into the channel 612), wherein the gap comprises at least one hydrophobic surface (Fig. 12: top substrate 608 and bottom substrate 610; [0070] lines 10-11: the first substrate and the second substrate may be coated with a hydrophobic material; thus being hydrophobic surface) and is configured to provide an electrowetting induced movement of a microfluidic droplet of input liquid ([0055] lines 1-3: the manipulation of droplets by a droplet actuator may be electrode mediated, e.g., electrowetting-mediated),
wherein the input liquid comprises a carrier liquid (Fig. 12; [0139] line 6: solution 606, e.g., reagent or sample solution) and a processing liquid (Fig. 12; [0139] line 5: a filler fluid 604, e.g., oil) and the gap (Fig. 12; [0139] line 12: a device channel 612) comprises a capture zone (Fig. 12: as annotated) that is configured to capture at least a part of the processing liquid as a microfluidic droplet (Fig. 12: a volume 616; [0139] lines 

    PNG
    media_image1.png
    541
    955
    media_image1.png
    Greyscale

Regarding claim 2, Buermann teaches a first part (Fig. 12; [0139] lines 8-9: a top or cover substrate 608) with the input port (Fig. 12; [0139] lines 12-13: the top substrate 608 has an opening 613) and a second part (Fig. 12; [0139] line 9: a bottom substrate 

Regarding claim 3, Buermann teaches the first part comprises a rigid body ([0057] lines 1-2: one or both substrates may be fabricated using a printed circuit board PCB, which is deemed to be rigid).

Regarding claim 4, Buermann teaches the gap is defined by a spacer that is arranged between the first part and the second part ([0052] lines 19-21: where multiple substrates are used, a spacer may be provided between the substrates to determine the height of the gap therebetween).

Regarding claims 5 and 38, Buermann teaches at least one electrode (for claim 5; Fig. 12: electrodes 622 and 620), for applying an electrowetting force to the microfluidic droplets ([0140] line16: electrodes 620, 622 to conduct electrowetting operations), and the at least one electrode is an electrode array (for claim 38; [0083] lines 11-12: the bottom substrate may include an array of electrodes).

Regarding claim 6, Buermann teaches an inlet channel (Fig. 12: the opening 613 and the interior wall of the receiving cavity 614 are deemed to be an inlet channel) for 

Regarding claim 8, Buermann teaches the processing liquid (Fig. 12: solution 606) comprises a reagent liquid (Fig. 12; [0139] line 6: solutions 606, e.g., reagent or sample solutions).
The designation of “configured to capture the processing liquid” is deemed to be functional limitations in apparatus claims with regard to the intended use or the manner of operating the device. MPEP 2114(II).  In article claims, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Buermann teaches the sample droplets was introduced into the channel 612 of the DF device 600, thus being capable of capturing the processing liquid containing the sample into the device channel.

Regarding claim 9, Feiglin teaches the cartridge configured to be operated with a carrier liquid that is a carrier liquid (Fig. 12; [0139 line 5: a filler fluid 604, here the filler fluid is deemed to be a carrier liquid).

Regarding claim 10, Buermann teaches the cartridge configured to receive the input liquid (Fig. 12: solution 606 and filler fluid 604), in which the carrier liquid (Fig. 12: filler fluid 604) sequentially and/or alternatingly encloses the processing liquid (Fig. 12: 

Regarding claims 14 and 47, Buermann teaches the cartridge configured to receive the processing liquid (Fig. 12: showing the cartridge has a device channel 612 receiving the solution 606) that comprises multiple parts (claim 14) or the multiple parts are parts of different compositions (claim 47), and to accumulate these parts for providing the microfluidic droplet ([0063] line 16: when droplets include beads; thus the droplet from the solution 606 at least includes reagent and beads, i.e., multiple parts, of different compositions).

Regarding claims 15 and 48, Buermann teaches the cartridge configured to receive at least one part of the processing liquid (Fig. 12: showing at least one part of solution 606 being received to form droplet 618).
The designation of “that comprises a volume that is insufficient for a transportation by electrowetting and/or that comprises a volume of less than 2 µl (claim 15) or less than 1.5 µl (claim 48)” is directed to a material or article worked upon.  "Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim." Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Furthermore, "[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Young, 75 F.2d. 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)). MPEP 2115.

Regarding claims 16 and 49, Buermann teaches the cartridge configured to capture a microfluidic droplet (Fig. 12: showing droplet 618 is captured).
The designation of “a microfluidic droplet of less than 10 µl in volume (claim 16) or less than 3 µl in volume (claim 49)” is directed to a material or article worked upon.  "Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim." Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Furthermore, "[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Young, 75 F.2d. 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)). MPEP 2115.

Regarding claims 18 and 51, Buermann teaches an electrowetting sample processing system (claim 18) (Fig. 1: fluidic system 102; [0034] lines 1-4: the fluidic systems utilize digital fluidics (DF), referred to as digital fluidics (DMF) or electrowetting-on-dielectric (EWOD)), or the electrowetting sample processing system is a biological sample processing system (claim 51) ([0009] line 2: for biological analysis), comprising a cartridge (according to claim 1; [0033] line 13: a fluidic cartridge) comprising:
at least one inlet port (Fig. 12; [0139] lines 12-13: an opening 613) for introducing an input liquid in an internal gap of the cartridge (Fig. 12: showing droplets 618 of reagent 606 into the channel 612), wherein the gap comprises at least one hydrophobic surface (Fig. 12: top substrate 608 and bottom substrate 610; [0070] lines 10-11: the first substrate and the second substrate may be coated with a hydrophobic material; 
wherein the input liquid comprises a carrier liquid (Fig. 12; [0139] line 6: solution 606, e.g., reagent or sample solution) and a processing liquid (Fig. 12; [0139] line 5: a filler fluid 604, e.g., oil) and the gap (Fig. 12; [0139] line 12: a device channel 612) comprises a capture zone (Fig. 12: as annotated) that is configured to capture at least a part of the processing liquid as a microfluidic droplet (Fig. 12: a volume 616; [0139] lines 16-18: the receiving cavity 614 is sized and shaped to hole a volume 616 of the solution 606 and is configured to receive the solution 606 from an away reservoir 624) by use of electrowetting force (Fig. 12; [0140] lines 1-3: droplets 618 may be formed from the larger volume 616 within the receiving cavity 614 and transported through the device channel 612; lines 16-18: electrodes 620, 622 may be activated/deactivated to form droplets 618 from the larger volume 616 by electrowetting operations) and the gap further comprises a transfer zone (Fig. 12: as annotated) that is configured to provide a passage for the carrier liquid next to the microfluidic droplet, while processing liquid is captured in the capture zone (Fig. 12: showing the transfer zone is a passage for the filler fluid 604 next to the volume 616).

Regarding claims 20 and 52, Buermann teaches at least one electrode (for claim 20; Fig. 12: electrodes 622 and 620), for applying an electrowetting force to the microfluidic droplets ([0140] line16: electrodes 620, 622 to conduct electrowetting 

Regarding claim 21, Buermann teaches at least one electrode (Fig. 12: electrodes 622 and 620) comprises at least one capture electrode (Fig. 12: as annotated) that is configured to capture at least a part of the processing liquid as a microfluidic droplet by use of electrowetting force ([0140] lines 16-18: electrodes 620, 622 may be activated/deactivated to form droplets 618 from the larger volume 616 by electrowetting operations) 

    PNG
    media_image2.png
    541
    955
    media_image2.png
    Greyscale


Regarding claim 23, Buermann teaches the at least one electrode comprises a transport electrode (Fig. 12: as annotated) for removing the microfluidic droplet from the capture zone ([0140] lines 17-20: electrodes 620,622 may be activated/deactivated to 

Regarding claim 26, Buermann discloses all limitations of claim 18 as described to claim 18.  Buermann further disclose the electrowetting sample processing system comprise a detector (Fig. 1; [0069] line 6: a detector assembly 106).
The designation of “for monitoring the feed of the input liquid” is deemed to be functional limitations in apparatus claims with regard to the intended use of the device. MPEP 2114(II).  In article claims, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, the device of Buermann is identical to the presently claimed structure and would therefore would have the ability to perform the use recited in the claim.

Regarding claim 27, Buermann teaches a controller (Fig. 1; [0072] lines 1-2: a system controller 120).
The designation of “for operating the liquid feeder, independently and/or asynchronously from the operation of electrodes used for electrowetting” is deemed to be functional limitations in apparatus claims with regard to the intended use or the manner of operating the device. MPEP 2114(II).  In article claims, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  the device of Buermann is identical to the presently claimed structure and would therefore would have the ability to perform the use recited in the claim.

Regarding claim 35, the designation of “wherein the flexible film is a polymer film and/or an electrically isolating film” is optional, i.e., an optional limitation of claim 3 on which claim 35 depends, and not required in the prior art reference. 

Regarding claim 36, the designation of “the two parts of the cartridge are selected from the group consisting of a flexible part and a rigid part” is optional, i.e., an optional limitation of claim 4 on which claim 36 depends, and not required in the prior art reference. 

Regarding claim 37, Buermann teaches the second part is attached to a peripheral side structure of the first part (Fig. 12; [039] lines 9-10: the top substrate 608 is mounted to the bottom substrate 610; thus the substrate 610 must be attached to the substrate 610 at the peripheral side to be separated and form channel 612 between them).

Regarding claim 39, Buermann teaches the inlet channel is arranged substantially perpendicular or parallel to the orientation of the gap (Fig 12: showing the opening 613 and the receiving cavity 614 are perpendicular to the channel 612).

Regarding claim 40, the designation of “wherein the suspension is selected from the group consisting of a suspension of magnetic beads, a suspension of single cells and a suspension of cell aggregates” is optional, i.e., an optional limitation of claim 8 on which claim 40 depends, and not required in the prior art reference. 

Regarding claim 41, Buermann teaches the carrier liquid is an electrowetting filler liquid (Fig. 12: filler fluid 604).

Regarding claim 42, Buermann teaches the carrier liquid is a silicone oil ([0070] lines 15-16: the filler liquid may be an inert fluid, such as silicon oil).


    PNG
    media_image3.png
    541
    955
    media_image3.png
    Greyscale

Regarding claims 53-54, Buermann teaches the edge of the capture electrode is arranged with an offset from the axis of flow of the inlet port (for claim 53; Fig. 12: as 

Regarding claim 58, Buermann teaches the input liquid is the processing liquid and/or the carrier liquid (Fig. 12: showing the input liquid introduced to the device channel 612 includes the solution 606 and the filler fluid 604).

Regarding claim 59, Buermann teaches a droplet generator (Fig. 1; [0069] line 5: a liquid-transport assembly 104; [0081] lines 1-2: the liquid-transport assembly 104 includes a transport motor 117; lines 5-8: the transport motor 117 is configured to load liquids into the fluidic system 102; thus the liquid-transport assembly 104 is deemed to be a droplet generator because the loading liquid includes loading the formed droplets into the device channel).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12-13, 22, 43-46, and 55-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buermann.
Regarding claims 12 and 43-44, Buermann discloses all limitations of claim 1 as described to claim 1.  Buermann further discloses at least one capture zone that is located closest to the inlet port (Fig. 12: as annotated, the capture zone located closest to the opening 613).
Buermann does not explicitly disclose the area of the capture zone covers between 5% and 95% of the opening area of the inlet port (claim 12), or the area of the capture zone covers between 10% and 90% of the opening area of the inlet port (claim 43), or the area of the capture zone covers between 25% and 75% of the opening area of the inlet port (claim 44);
However, Buermann teaches the capture zone covers 100% of the opening area of the opening 613 (Fig. 12).


Regarding claims 13 and 45-46, 22 and 55-56, Buermann discloses all limitations of claims 1 and 21 as described to claims 1 and 21 respectively.  Buermann further discloses at least one capture electrode and the one (claims 13, 45-46) of the at least one capture electrode (claims 22, 55-56) that is located closest to the inlet port (Fig. 12: as annotated, the electrode 622 located closest to the opening 613).
Buermann does not explicitly disclose the area of the capture electrode covers between 5% and 95% of the opening area of the inlet port (claim 13), or the area of the capture electrode covers between 10% and 90% of the opening area of the inlet port (claim 45), or the area of the capture zone covers between 25% and 75% of the opening area of the inlet port (claim 46), or the one of the at least one capture electrode located closest to the inlet port covers between 5% and 95% of the opening area of the inlet port (claim 22) or the one of the at least one capture electrode located closest to the inlet port covers between 10% and 90% of the opening area of the inlet port (claim 55) or the one of the at least one capture electrode located closest to the inlet port covers between 25% and 75% of the opening area of the inlet port (claim 56).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buermann by arranging the capture electrode covering the opening area of the inlet port at certain percentage as claimed because the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04 (IV)(A).  Further, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).
Claim(s) 17 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buermann in view of Gleason (U.S. Patent Pub. 7,618,590).
Regarding claims 17 and 50, Buermann discloses all limitations of claim 1 as described to claim 1.  Buermann does not explicitly disclose the inlet port comprises a sealing surface for a tube to be inserted into the inlet port (claim 17) or the inlet port is funnel-shaped with an enlarged opening towards the tube to be inserted (claim 50).
However, Gleason teaches a sample inlet well for introducing the sample to flow into the microfluidic channel (Fig. 7; Col. 8, lines 39-40).  Gleason teaches the inlet port (19’) (Fig. 7; Col. 8, line 31: the sample inlet well 40) comprises a sealing surface (Fig. 

    PNG
    media_image4.png
    459
    322
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buermann by incorporating a sealing surface for the tube being inserted into a funnel-shaped sample inlet well as taught by Gleason because it is desirable to seal the sample inlet well to prevent spillage when the sample is introduced and to permit pressurizing of the sample inlet well to induce the sample to flow into the microfluidic channel (Col. 8, lines 37-40).
Claim(s) 24-25 and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buermann in view of Kiyama (U.S. Patent Pub. 2017/0198249).

However, Kiyama teaches a liquid feeder 1 including a liquid bottle 2 holding a liquid, a pump 6 arranged in the middle of the feed pipe 7 connected to the supply pipe 5 (Fig. 1; [0024] lines 2, 4; [0025] lines 8-9).  One end of the feed pipe 7 is connected to the branch point 11, and the other end of the feed pipe 7 is connected to the receptor 8 which receives the liquid ([0025] lines 10-12).  Thus, Kiyama teaches a liquid input feeder (Fig. 1: liquid bottle 2) that is operatively connected to the inlet port (Fig. 1: the end of the feed pipe 7 inside the receptor 8) by a tube (Fig. 1: feed pipe 7), for feeding the input liquid of predetermined volume ([0028] lines 1-2: the liquid feeder 1 performs a predetermined amount of feeding) to the inlet port (Fig. 1: showing the feed pipe 7 feeding the liquid from liquid bottle 2 to the receptor 8), and the feel pipe is preferably a flexible resin material ([0041] lines 2-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buermann by connecting the liquid feeder and the receptor by a flexible feed pipe for feeing the liquid as taught by Kiyama because the feed pipe would enable the liquid transportation over a distance depending on the length of the feed pipe.


However, Kiyama teaches a liquid feeder including a liquid bottle 2 holding a liquid, a gas bag 14, a gas continuity valve 4, a gas introduction valve 12, and a pump 6 arranged in the middle of the feed pipe 7 connected to the supply pipe 5 (Fig. 1; [0024] lines 2, 4, 7, 11; [0026] line 5; [0025] lines 8-9).  When the pump 6 is operated for a predetermined time (discharge time), the gas is sequentially introduced from the branch point 11, and the liquid moves in the feed pipe 7 ([0031] lines 4-6).  Thus, Kiyama teaches the liquid feeder is configured to sequential feed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Buermann by sequentially feeding using the liquid feeder as taught by Kiyama because simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP 2141(III)(B).
The designation of “configured to provide the input liquid” is deemed to be functional limitations in apparatus claims with regard to the intended use of the device. MPEP 2114(II).  In article claims, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Kiyama teaches a liquid feeder for introducing the liquid through the feed pipe, thus being capable of providing the input liquid.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-27 and 34-59 has/have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                    

/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795